Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven W. Stewart. (Reg # 45133) on 02/04/2021.

The application has been amended as follows: 

Claim 12. (Currently amended): A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more electronic processors, cause the one or more electronic processors to perform the following the acts: 
obtaining an image frame having a set of image areas, the image frame having been captured with a camera; 
for each image area within the set of image areas, establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a value; 

-5-P2641-Rdetermining an image characteristic representing the nxm pixels; 
comparing the determined image characteristic to a baseline characteristic associated with the subarea; and 
classifying the subarea as background or as content based on the comparing, a classification of content results when the determined image characteristic deviates within a threshold from the baseline characteristic; and 
triggering image distortion correction or signal decoding based on a classification from the classifying, in which the signal decoding, once triggered, recovers a plural-bit identifier from machine-readable indicia encoded in the image frame.

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 10/19/2020, all prior rejections/objections are withdrawn and claims 1-9 and 11-22 are allowed.

	Regarding independent claims 1 and 12, none of the cited arts in combination (i.e the claims as a whole) disclose or suggests at least “for each subarea: determining an image characteristic representing the nxm pixels; comparing the determined image characteristic to a baseline characteristic associated with the subarea, the baseline characteristic representing a static image characteristic for that subarea; classifying the subarea as background or as content based on said comparing, a classification of content results when the determined image characteristic deviates within a threshold from the baseline characteristic; and triggering image distortion correction or signal 

	Regarding independent claims 11, none of the cited arts in combination (i.e the claim as a whole) disclose or suggests ta least “analyzing image data captured by said one or more cameras to determine whether it represents a content object or background imagery, said analyzing determining an image characteristic for a spatial location within the image data and comparing it to a baseline characteristic, the baseline characteristic representing a static image characteristic associated with the spatial location within the image data, said analyzing yielding a determination of whether the determined image characteristic deviates within a threshold from the baseline characteristic; and gating signal decoding or fingerprint extraction based on the determination;” along with other limitations, therefore claim 11 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669